UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                            No. 13-7576


DWIGHT A. RUDISILL,

                      Petitioner - Appellant,

          v.

M TRAVIS BRAGG, Warden,

                      Respondent - Appellee.



Appeal from the United States District Court for the District of
South Carolina, at Florence.     Cameron McGowan Currie, Senior
District Judge. (4:13-cv-01327-CMC)


Submitted:   November 21, 2013            Decided:   November 26, 2013


Before KING, DUNCAN, and DIAZ, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Dwight Alexander Rudisill, Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

            Dwight Alexander Rudisill, a federal prisoner, appeals

the district court’s order adopting the recommendation of the

magistrate judge and denying relief on his 28 U.S.C.A. § 2241

(West 2006 & Supp. 2013) petition and motion for a preliminary

injunction.    We have reviewed the record and find no reversible

error.     Accordingly, we affirm for the reasons stated by the

district    court.    Rudisill      v.    Bragg,   No.   4:13-cv-01327-CMC

(D.S.C. Sept. 18, 2013).      We dispense with oral argument because

the facts and legal contentions are adequately presented in the

materials   before   this   court   and    argument   would   not   aid   the

decisional process.



                                                                    AFFIRMED




                                     2